The opinion of the court was delivered by
Redfield, J.
We think the plaintiff’s possession, under a written contract of purchase, was sufficient to extend, by construction, to the whole lot. The case of Beach v. Sutton, 5 Vt. 209, decides, that a mere pitch, which is no deed, is sufficient, with actual possession of a part, to give constructive possession of the whole lot. So, also, the same case decides, that a deed, defectively executed, is sufficient for that purpose. And this latter point has been often recognized by this court. The case of Spear v. Ralph, 14 Vt. 400, is almost identical with the present, so far as regards the written claim of title.
These decisions go upon the ground, that possession in part is sufficient, ordinarily, to put an adverse claimant upon inquiry, as was held in Rublee v. Mead, 2 Vt. 544, and often since. And being put upon inquiry, he is bound to demand of such occupant his claim of title, and, so far as the claim is in writing, is affected with notice of all which he might have learned upon such inquiry. So, too, in many cases, no doubt, actual possession may be constructively extended by such unequivocal acts, on the part of the occupier, as indicate to all who observe them, that the person proposes to extend his occupancy beyond its present limits.
. The exception in the plaintiff’s contract of purchase, or his contract, more properly, not to cut the pine timber, was a stipulation for the security of the vendor, and was not intended to reserve the title to the vendor, except in the contingency of that being necessary for his security, doubtless. That does not appear in the present case; and we think the contrary is reasonably to be inferred, per*560haps, from his suffering the purchaser to proceed with the suit, for the value of such timber. It is a matter, at all events, in which the defendant has no concern farther than to see, that the judgment in favor of the plaintiff shall be a sufficient bar of any after claim, — of which we have no doubt in the present case.
The declaration of the defendant, that he intended to cut the timber, was in the nature of a threat, and, in connection with the fact, occurring at, or near, the time, and in the manner threatened, is always admissible, to show the guilty agent, even in criminal cases of the greatest magnitude.
Judgment affirmed.